Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second refrigerant flow paths for cooling the outer spacer are formed in the device main body” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5-8 are objected to because of the following informalities: 
Claim 5: lines 1-3, “the device main body which accommodates the plurality of bearings, the inner spacer and the outer spacer therein” is redundant language already recited in claim 1. This should be changed to --the device main body further comprises a magnetic fluid seal portion--. Similar amendments should be made in claims 6 and 7 as well.
Claim 8 recites “are formed downstream side”. This should be --are formed on a downstream side--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6-7 recite “refrigerant flow paths”. Claim 1 recites multiple paths. It is unclear which paths are being referenced here.  For example, is “refrigerant flow paths” referencing the second flow paths or the first and second flow paths or are the paths recited in claim 6-7 new and different paths not yet recited?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Date U.S. 6,158,895.
Re clm 1¸ Date discloses a bearing device (Fig. 3)  for supporting a rotating shaft by a plurality of bearings (5 and 7) so that the rotating shaft is freely rotatable, comprising: an inner spacer (9) arranged between respective adjacent bearings of the plurality of bearings so as to be in contact with an inner ring of each of the respective adjacent bearings; an outer spacer (13) arranged between respective adjacent bearings of the plurality of bearings so as to be in contact with an outer ring of each of the respective adjacent bearings; a device main body (1) which accommodates the plurality of bearings, the inner spacer and the outer spacer therein, wherein a first refrigerant flow path (23 and 25) for cooling the plurality of bearings is formed in the device main body, second refrigerant flow paths (21) for cooling the outer spacer are formed in the device main body, and the first and second refrigerant flow paths are configured to communicate with each other and circulate refrigerant therethrough (since they are all portions of the same overall cooling path).
Re clm 2, Date further discloses the inner spacer is formed in a cylindrical shape along the inner ring of the bearing, the outer spacer is formed in a cylindrical shape along the outer ring of the bearing, and the inner spacer is configured so as to press the inner ring of the bearing in an axial direction according to a temperature difference generated between the inner spacer and the outer spacer (col. 5: lines 52-60; col. 6: lines 3-14), thereby displacing the inner ring of the bearing in the axial direction relatively to the outer ring of the bearing.
Re clm 3, Date further discloses the plurality of bearings is assembled in a back-to-back duplex bearing arrangement in which back surfaces thereof are arranged to face each other (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Date U.S. 6,158,895 in view of Inoue U.S. 2004/0013335.
Assuming the flow path for the bearings and the outer spacer must be different paths:
Re clm 1¸ Date discloses a bearing device (Fig. 3)  for supporting a rotating shaft by a plurality of bearings (5 and 7) so that the rotating shaft is freely rotatable, comprising: an inner spacer (9) arranged between respective adjacent bearings of the plurality of bearings so as to be in contact with an inner ring of each of the respective adjacent bearings; an outer spacer (13) arranged between respective adjacent bearings of the plurality of bearings so as to be in contact with an outer ring of each of the respective adjacent bearings, a device main body (1) which accommodates the plurality of bearings, the inner spacer and the outer spacer therein, a first refrigerant flow path for cooling the plurality of bearings (23, 25, 27 and 29) is formed in the main body, second refrigerant flow paths (21s) for cooling the outer spacer are formed in the device main body (formed on inside of main body), the first and second refrigerant flow paths are configured to communicate with each other and circulate refrigerant therethrough.
Date does not disclose a cooling structure having separate paths in which a first refrigerant flow path for cooling the plurality of bearings is formed in the device main body, second refrigerant flow paths for cooling the outer spacer are formed in the device main body, the first and second refrigerant flow paths are configured to communicate with each other and circulate refrigerant therethrough.
Inoue teaches separate cooling paths for cooling different elements such as cooling stator (317b, Fig. 5) analogous to the outer spacer with a first flow path (313) and the bearings 307 and 309 via a second path (315), the first and second refrigerant flow paths are configured to communicate (flow paths to and from 313 and 315 are both connected to the inflow path 331 and the outflow path 329) with each other and circulate refrigerant therethrough for the purpose of cooling multiple portions of the device simultaneously to further reduce the thermal load of the device.
It would have been obvious to one of ordinary skill in the art to modify the device of Date and provide any number of cooling paths to cool separate areas/components of the device such as a first refrigerant flow path for cooling the plurality of bearings is formed in the device main body, second refrigerant flow paths for cooling the outer spacer are formed in the device main body, the first and second refrigerant flow paths are configured to communicate with each other and circulate refrigerant therethrough for the purpose of cooling multiple portions of the device simultaneously to further reduce the thermal load of the device.
Re clm 2, Date further discloses the inner spacer is formed in a cylindrical shape along the inner ring of the bearing, the outer spacer is formed in a cylindrical shape along the outer ring of the bearing, and the inner spacer is configured so as to press the inner ring of the bearing in an axial direction according to a temperature difference generated between the inner spacer and the outer spacer (col. 5: lines 52-60; col. 6: lines 3-14), thereby displacing the inner ring of the bearing in the axial direction relatively to the outer ring of the bearing.
Re clm 3, Date further discloses the plurality of bearings is assembled in a back-to-back duplex bearing arrangement in which back surfaces thereof are arranged to face each other (Fig. 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Date U.S. 6,158,895 or Date U.S. 6,158,895 in view of Inoue U.S. 2004/0013335 as applied to claim 1 above, and further in view of Yamashita U.S. 2017/0248168.
Date or Date in view of Inoue discloses all the claimed subject matter as described above.
Re clm 5, Date further discloses the device main body (1, Fig. 3) which accommodates the plurality of bearings, the inner spacer and the outer spacer therein, and the refrigerant flow paths are configured to communicate with each other and circulate refrigerant (col. 6: line 66 to col. 7: line 18).
Date does not disclose the device main body in which a magnetic fluid seal portion is incorporated, wherein a third refrigerant flow path for cooling the magnetic fluid seal portion is formed in the device main body. 
Yamashita teaches a bearing device comprising the device main body (31, Fig. 1) in which a magnetic fluid seal portion (5s) is incorporated, wherein a refrigerant flow path for cooling the magnetic fluid seal portion is formed in the device main body ([0038]) for the purpose of preventing debris from entering the bearing space and shortening the life of the bearing while also cooling the bearing.
It would have been obvious to one of ordinary skill in the art to modify the device of Date and provide the device main body in which a magnetic fluid seal portion is incorporated, wherein a third refrigerant flow path for cooling the magnetic fluid seal portion is formed in the device main body for the purpose of preventing debris from entering the bearing space and shortening the life of the bearing while also cooling the bearing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Date U.S. 6,158,895 or Date U.S. 6,158,895 in view of Inoue U.S. 2004/0013335 as applied to claim 1 above, and further in view of Akamatsu JP 2006-125485.
Date or Date in view of Inoue discloses all the claimed subject matter as described above.
Re clm 6, Date further discloses the device main body (1) which accommodates the plurality of bearings, the inner spacer and the outer spacer therein, refrigerant flow paths (23, 25, 27 and 29) constituting the outer spacer cooling structure are formed in the device main body, and the refrigerant flow paths are configured to communicate with each other and circulate refrigerant (col. 6: line 66 to col. 7: line 18).
Date does not disclose the device main body in which a heat exhausting portion for cooling the rotating shaft is incorporated, wherein a refrigerant flow path for cooling the heat exhausting portion is formed in the device main body.
Akamatsu teaches a bearing arrangement in which the device main body (26A, Fig. 10) in which a heat exhausting portion (for example, 7, 9a, 9b, 33) for cooling the rotating shaft ([0037]) is incorporated, wherein a refrigerant flow path (33) for cooling the heat exhausting portion is formed in the device main body for the purpose of effectively cooling the shaft ([0037]).
It would have been obvious to one of ordinary skill in the art to modify the device of Date and provide the device main body in which a heat exhausting portion for cooling the rotating shaft is incorporated, wherein a refrigerant flow path for cooling the heat exhausting portion is formed in the device main body for cooling the heat exhausting portion is formed in the device main body for the purpose of effectively cooling the shaft.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Date U.S. 6,158,895 or Date U.S. 6,158,895 in view of Inoue U.S. 2004/0013335 as applied to claim 1 above, and further in view of Yamashita U.S. 2017/0248168 and Akamatsu JP 2006-125485.
Date or Date in view of Inoue discloses all the claimed subject matter as described above.
Re clm 7, Date further discloses a device main body (1, Fig. 3) which accommodates the plurality of bearings, the inner spacer and the outer spacer therein, refrigerant flow paths (21) for cooling the plurality of bearings, and a refrigerant flow paths constituting the outer spacer cooling structure are formed in the device main body (27 and 29).
Date does not disclose the device main body in which a magnetic fluid seal portion is incorporated, wherein a refrigerant flow path for cooling the magnetic fluid seal portion is formed in the device main body. 
Yamashita teaches a bearing device comprising the device main body (31, Fig. 1) in which a magnetic fluid seal portion (5s) is incorporated, wherein a refrigerant flow path for cooling the magnetic fluid seal portion is formed in the device main body ([0038]) for the purpose of preventing debris from entering the bearing space and shortening the life of the bearing while also cooling the bearing.
It would have been obvious to one of ordinary skill in the art to modify the device of Date and provide the device main body in which a magnetic fluid seal portion is incorporated, wherein a refrigerant flow path for cooling the magnetic fluid seal portion is formed in the device main body for the purpose of preventing debris from entering the bearing space and shortening the life of the bearing while also cooling the bearing.
Date does not disclose the device main body in which a heat exhausting portion for cooling the rotating shaft is incorporated, wherein a refrigerant flow path for cooling the heat exhausting portion is formed in the device main body.
Akamatsu teaches a bearing arrangement in which the device main body (26A, Fig. 10) in which a heat exhausting portion (for example, 7, 9a, 9b, 33) for cooling the rotating shaft ([0037]) is incorporated, wherein a refrigerant flow path (33) for cooling the heat exhausting portion is formed in the device main body for the purpose of effectively cooling the shaft ([0037]).
It would have been obvious to one of ordinary skill in the art to modify the device of Date and provide the device main body in which a heat exhausting portion for cooling the rotating shaft is incorporated, wherein a refrigerant flow path for cooling the heat exhausting portion is formed in the device main body for cooling the heat exhausting portion is formed in the device main body for the purpose of effectively cooling the shaft.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that the references do not suggest the features regarding the first, second and third refrigerant flow paths.  The examiner notes that this feature is found only in dependent claim 5 and not independent claim 1.  The reference do indeed disclose the requisite limitations regarding the flow paths.  It is noted that the claims do not require the first and second paths to be separate paths. Put another way, the flow path of Date can be considered multiple flow path segments together forming the flow path of the device.  Still further, Inoue teaches separate flow paths that have common source and discharge paths as indicated by 331 and 329 in Fig. 5. Further still, the term “communicate” regarding flow paths is so broad as to include flow paths that star and end from the same coolant reservoir.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656